934 A.2d 1162 (2007)
Marjorie R. McMULLEN, Petitioner,
v.
Ronald E. KUTZ, Respondent.
Supreme Court of Pennsylvania.
October 25, 2007.

ORDER
PER CURIAM.
AND NOW, this 25th day of October 2007, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by petitioner is:
Should this Court grant this petition for allowance of appeal when the decision by the Superior Court in this case is in conflict with the decisions of the Superior Court in both Creeks v. Creeks, 422 Pa.Super. 432, 619 A.2d 754 (1993) and Profit Wize Marketing v. Wiest, 2002 Pa.Super. 380, 812 A.2d 1270 (2002).